Title: From James Madison to John Nicholas, 4 January 1820
From: Madison, James
To: Nicholas, John


Dr Sir
Jany 4. 1819 [1820]
I recd. a few days ago a copy of your agricultural address under a blank Cover. Presuming that I am indebted for it to your kind attention I offer you my thanks for the favor. I have read your observations with pleasure & not without instruction. Whatever differences of opinion may exist on particular points; the substance and scope of the address, can not fail to be acceptable & useful to those who take an interest in the subject as all must do who love their Country.
You adhere, I see, as I do, to the expediency of a tax on distilleries, combined with a prohibition of foreign spirits. Its advantages under several aspects ought to recommend the measure: particularly to the owners of the soil as an extensive and certain market for the grain which seems to find the foreign one more & more limited and precarious; whilst a proper modification of the tax would free it from most of the objections to excises. Yet such is the force of prepossession and such the charm of a silent & surreptitious revenue from the duties on imports, that the innovation will require both a lucky moment and a concert of powerful talents.
I am sorry to learn that the ox is giving way among your farmers, to the Horse. You will see how partial I am to the former with the reasons which make me so—and I have always backed my argument with the practice wch. I know from a conversation with you, to prevail in your quarter. I wish your expostulations on the subject may recall your brethren to their true economy, and restore to my reasoning the sanction of their example.
I cannot, my dear Sir, take leave of you without expresg. my unfeigned concern at the account you give of your health. I well know that friendly sympathies are witht. avail in controuling physical maladies; or I should ardently dwell on them. I am equally aware that you derive your consolations from sources which do not need the aid of such as I could offer. I restrict myself therefore to the hope, which I do not relinquish, that your complaint may be less serious than its actual symptoms might suggest: and that a life valuable in so many relations may be long preserved. I pray you to be assured that the circle is very small which contains those who would be more sincerely rejoiced at such a result than your past fellow labourer in the service of our Country, and your present as well as past affectionate friend.
J. M
